United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newburgh, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2396
Issued: March 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 5, 2008 regarding an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that an overpayment of $21,083.52
was created from April 4, 2000 to July 14, 2001; and (2) whether the Office properly denied
waiver of the overpayment.
FACTUAL HISTORY
On May 3, 2000 appellant, then a 46-year-old distribution clerk, filed an occupational
disease claim (Form CA-2) alleging that she sustained an injury causally related to her federal
employment. She described the nature of the injury as “anxiety when I work the window.” In an
accompanying statement, appellant indicated that she became frustrated when she worked the

window and when she was scheduled on the window, she became anxious and physically ill.
The Office prepared a statement of accepted facts (SOAF), noting as a compensable work factor
that appellant “experiences anxiety because of working at the window and she believes she is
unable to work at the window.” Appellant was referred to Dr. Streamson Chua, a psychiatrist.
Based on his December 2, 2000 report, the Office accepted adjustment disorder with anxiety.
Appellant returned to work on July 14, 2001. The Office prepared an amended SOAF on
March 23, 2002, stating that “no incidents occurred in the performance of duty.” The amended
SOAF stated that appellant claimed “she did not know what she was doing” and this caused a
reaction. According to the Office, appellant claimed she had physical symptoms while working
the window “because of a lack of training” and these incidents were not in the performance of
duty. Appellant was referred to Dr. Jeffrey Newton, a psychiatrist. In a report dated October 11,
2002, Dr. Newton opined that there was no psychiatric disorder at that time. In response to the
question of whether the “emotional condition is the result of the administrative action of having
to work the window while at the [employing establishment] even though she claims she was not
properly trained,” he believed her condition was the result of that action.
By letter dated August 10, 2004, the Office notified appellant that it proposed to rescind
acceptance of her claim. It referred to a July 3, 2000 statement from her indicating that every
few months she was asked to work at the window and she experienced symptoms that included
sweaty palms, nausea and pounding in her head and chest. The Office stated that frustration at
not being able to work in a particular environment was not compensable. According to the
Office, appellant also complained that she was not properly trained and training was an
administrative matter. The Office concluded that the evidence did not establish an injury arising
out of and in the course of employment. Appellant was provided 30 days to submit evidence or
argument.
In a letter dated September 30, 2005, the Office again advised appellant that it proposed
to rescind acceptance of the claim. In the “discussion of the evidence,” it noted the October 11,
2002 report from Dr. Newton regarding the cause of the emotional condition. The “basis for the
decision” essentially repeated the analysis in the August 10, 2004 letter. Appellant responded in
a letter dated October 27, 2005, stating that her claim was based on working her regular duties,
regardless of being properly or improperly trained.
By decision dated January 18, 2006, the Office rescinded acceptance of the claim. It
found her emotional condition did not arise out of and in the course of employment.
In a letter dated February 5, 2008, the Office advised appellant of a preliminary
determination that an overpayment of $21,083.52 was created. In an accompanying
memorandum, it noted that the acceptance of her claim had been rescinded and that
compensation paid to her from April 4, 2000 to July 14, 2002 was an overpayment of
compensation. Appellant was found not to be at fault in creating the overpayment.

2

On February 26, 2008 appellant requested a prerecoupment hearing with the Branch of
Hearings and Review.1 A hearing was held on June 24, 2008.2 By decision dated August 5,
2008, the Office hearing representative finalized the finding of a $21,083.52 overpayment and
denied waiver of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
If the Office properly rescinds acceptance of a claim, the compensation for wage loss
paid does represent an overpayment of compensation.3 With respect to a rescission of
acceptance, the Board has upheld the Office’s authority to reopen a claim at any time on its own
motion under 5 U.S.C. § 8128 and, where supported by the evidence, set aside or modify a prior
decision and issue a new decision.4 The Board has noted, however, that the power to annul an
award is not an arbitrary one and that an award for compensation can only be set aside in the
manner provided by the compensation statute.5 It is well established that once the Office accepts
a claim, it has the burden of justifying termination or modification of compensation. This holds
true where the Office later decides that it has erroneously accepted a claim for compensation.6 In
establishing that its prior acceptance was erroneous, the Office is required to provide a clear
explanation of its rationale for rescission.7
ANALYSIS -- ISSUE 1
The underlying overpayment in this case was based on the Office’s January 18, 2006
rescission of the acceptance of appellant’s emotional condition claim. The Board must review
the underlying decision to determine if an overpayment has been established.8
As noted a rescission must provide a “clear explanation” of the rationale for rescission.
The Board finds that the Office did not provide a clear explanation in this case. The acceptance
of the claim was based on appellant’s allegation that working at the window caused an emotional
1

On the overpayment action request form appellant checked only the issue of waiver, she did not check a box that
she disagreed with fact of or amount of the overpayment.
2

At the hearing, appellant’s representative raised the issue of the rescission decision, but was told to exercise
appeal rights.
3

See, e.g., Major W. Jefferson, III, 47 ECAB 295 (1996).

4

Eli Jacobs, 32 ECAB 1147 (1981).

5

Doris J. Wright, 49 ECAB 230 (1997); Shelby J. Rycroft, 44 ECAB 795 (1993).

6

See 20 C.F.R. § 10.610.

7

Belinda R. Darville, 54 ECAB 656 (2003).

8

See Russell E. Wageneck, 46 ECAB 653 (1995). In this regard the Board notes that the hearing representative
appeared to indicate that a claimant must pursue the appeal rights to the rescission decision. As a general principle
this is incorrect, since the overpayment is based on the rescission and a claimant can present evidence on the issue of
fact of overpayment. In this case, since appellant did not specifically request a hearing on the issue of fact of
overpayment, the Board will address the issue.

3

reaction. Appellant was referred to Dr. Chua and the claim was accepted for adjustment disorder
with anxiety.
The September 30, 2005 preliminary notice of rescission refers to both the lack of
compensable work factors and to the October 11, 2002 report from the second opinion
psychiatrist, Dr. Newton. If the basis for the rescission is that no compensable work factors were
established, then the medical evidence is not relevant to the issue.9 It appeared the Office made a
finding that appellant’s allegations were now considered to be either a desire to work in another
position or a reaction to an administrative matter regarding the lack of training. Neither finding
is adequately explained based on the evidence of record. Appellant alleged that she had a
reaction to working at the window, and it is well established that a reaction to performing regular
or specially assigned duties is compensable.10 Even if her claim was characterized as being
uncertain as to “what she was doing” this would still be a reaction to the performance of her
assigned duties.11 The Office did not provide evidence that appellant alleged only that her claim
was based on a lack of training by the employing establishment. Appellant’s statements of
record do not allege a reaction to the lack of training. The Board finds that the Office did not
properly rescind acceptance on the grounds that no compensable work factors were established.
Moreover, the extent that the Office based the rescission on the weight of the medical
evidence, as represented by Dr. Newton, the evidence did not support such a finding. The
medical evidence is reviewed if there is a compensable work factor, and the Office would have
to properly explain the issue in an SOAF. The SOAF provided to Dr. Newton did not accept any
compensable work factors. Dr. Newton’s report is of diminished probative value and is not
sufficient to constitute the weight of the medical evidence.12
The Board finds the Office did not meet its burden of proof to rescind acceptance of the
claim. In turn, the overpayment is based on appellant not being entitled to compensation from
April 4, 2000 to July 14, 2001 because acceptance of her claim was rescinded. The Board finds
fact of overpayment has not been established. In view of the Board’s finding, the denial of
waiver is moot.
CONCLUSION
The Office did not properly rescind acceptance of the claim and therefore fact of
overpayment has not been established in this case.

9

If no compensable work factor is established, then the medical evidence is not reviewed. See Ronald K.
Jablanski, 56 ECAB 616 (2005).
10

Tina D. Francis, 56 ECAB 180 (2004).

11

See Beverly R. Jones, 55 ECAB 411 (2004) (feeling rushed, difficulty concentrating and feeling nervous while
working the window were reactions to assigned duties and were compensable work factors).
12

The opinion of a physician must be based on a complete factual and medical background. Donney T. DrennonGala, 56 ECAB 469 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 5, 2008 is reversed.
Issued: March 19, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

